COURT
                                                                                           alViSie       II

                                                                                      2014 OCT 28      RH 10: 03

                                                                                       STtT              NGTOt4
    IN THE COURT OF APPEALS OF THE STATE OF WASHING
                                                 BAY"

                                           DIVISION II

KITSAP COUNTY, a political subdivision of                             Consol. Nos. 43076 -2 -I1
the State of Washington,                                                             43243 -9 -II


                                Respondent,


        v.

                                                                   PUBLISHED OPINION
KITSAP RIFLE AND REVOLVER CLUB, a
not -for -profit corporation registered in the State
of Washington, and JOHN DOES and JANE
DOES I -XX, inclusive,


                                Appellants.


IN THE MATTER OF THE NUISANCE
AND UNPERMITTED CONDITIONS
LOCATED AT
One 72 -acre parcel identified by Kitsap County
Tax Parcel ID No. 362501 -4- 002 -1006 with
street address 4900 Seabeck Highway NW,
Bremerton, Washington,


                                Defendant.




       MAXA, J. —    The Kitsap Rifle and Revolver Club appeals from the trial court' s decision

following a bench trial that the Club engaged in unlawful uses of its shooting range property.

Specifically, the Club challenges the trial court' s determinations that the Club had engaged in an

impermissible expansion of its nonconforming use; that the Club' s site development activities

violated land use permitting requirements; and that excessive noise, unsafe conditions, and

unpermitted   development   work at   the shooting   range constituted a public nuisance.   The Club
Consol. Nos. 43076 -2 -II / 43243 -9 -II



also argues that even if its activities were unlawful, the language of the deed of sale transferring

the property title from Kitsap County to the Club prevents the County from filing suit based on

these activities. Finally, the Club challenges the trial court' s remedies: terminating the Club' s

nonconforming use status and entering a permanent injunction restricting the Club' s use of the

property as a shooting range until it obtains a conditional use permit, restricting the use of certain

firearms at the Club, and limiting the Club' s hours of operation to abate the nuisance.'

        We hold that ( 1) the Club' s commercial use of the property and dramatically increased

noise levels since 1993, but not the club' s change in its operating hours, constituted an

impermissible   expansion of   its nonconforming      use; (   2) the Club' s development work unlawfully

violated various   County land   use   permitting   requirements; (   3) the excessive noise, unsafe


conditions, and unpermitted    development     work constituted a public nuisance; (     4) the language in


the property' s deed of sale from the County to the Club did not preclude the County from

challenging the Club' s expansion of use, permit violations, and nuisance activities; and ( 5) the

trial court did not abuse its discretion in entering an injunction restricting the use of certain

firearms at the shooting range and limiting the Club' s operating hours to abate the public

nuisance. We affirm the trial court on these issues except for the trial court' s ruling that the

Club' s change in operating hours constituted an impermissible expansion of its nonconforming

use. We reverse on that issue.




 1 The County initially filed a cross appeal. We later granted the County' s motion to dismiss its
cross appeal.




                                                        2
Consol. Nos. 43076 -241 / 43243 -9 -II



       However, we reverse the trial court' s ruling that terminating the Club' s nonconforming

use status as a shooting range is a proper remedy for the Club' s conduct. Instead, we hold that

the appropriate remedy involves specifically addressing the impermissible expansion of the

Club' s nonconforming use and unpermitted development activities while allowing the Club to

operate as a shooting range. Accordingly, we vacate the injunction precluding the Club' s use of

the property as a shooting range and remand for the trial court to fashion an appropriate remedy

for the Club' s unlawful expansion of its nonconforming use and for the permitting violations.

                                                 FACTS


       The Club has operated a shooting range in its present location in Bremerton since it was

founded for " sport   and national   defense" in 1926. Clerk' s Papers ( CP) at 4054. For decades, the


Club leased a 72 -acre parcel of land from the Washington Department of National Resources

 DNR). The two most recent leases stated that the Club was permitted to use eight acres of the


property as a shooting range, with the remaining acreage serving as a buffer and safety zone.

Confirmation ofNonconforming Use

        In 1993, the chairman of the Kitsap County Board of Commissioners ( Board) notified the

Club and three other shooting ranges located in Kitsap County that the County considered each

to be lawfully established, nonconforming uses. This notice was prompted by the shooting

ranges' concern over a proposed new ordinance limiting the location of shooting ranges.

 Ordinance 50 -B- 1993).    The County concedes that as of 1993 the Club' s use of the property as a

shooting range constituted a lawful nonconforming use.




                                                     3
Consol. Nos. 43076 -241 / 43243 -9 -II




Property Usage Since 1993

       As of 1993, the Club operated a rifle and pistol range, and some of its members

participated   in shooting   activities   in the   wooded   periphery   of   the   range.   Shooting activities at the

range occurred    only occasionally —usually         on weekends and during the fall " sight -in" season for

hunting —and only during daylight hours. CP at 4059. Rapid -fire shooting, use of automatic

weapons, and the use of cannons occurred infrequently in the early 1990s.

       Subsequently, the Club' s property use changed. The Club allowed shooting between

7: 00 AM and 10: 00 PM, seven days a week. The property frequently was used for regularly

scheduled shooting practices and practical shooting competitions where participants used

multiple shooting bays for rapid -fire shooting in multiple directions. Loud rapid -fire shooting

often began as early as 7: 00 AM and could last as late as 10: 00 PM. Fully automatic weapons

were regularly used at the Club, and the Club also allowed use of exploding targets and cannons.

Commercial use of the Club also increased, including private for -profit companies using the

Club for a variety of firearms courses and small arms training exercises for military personnel.

The U.S. Navy also hosted firearms exercises at the Club once in November 2009.

        The expanded hours, commercial use, use of explosive devices and higher caliber


weaponry, and practical shooting competitions increased the noise level of the Club' s activities

beginning in approximately 2005 or 2006. Shooting sounds changed from " occasional and

background in nature, to clearly audible in the down range neighborhoods, and frequently loud,
disruptive,    pervasive, and   long   in duration." CP     at   4073. The noise from the Club disrupted


neighboring residents' indoor and outdoor activities.




                                                            4
Consol. Nos. 43076 -2 -II / 43243 -9 -II



        The shooting range' s increased use also generated safety concerns. The Club operated a

 blue sky" range with no overhead baffles to stop the escape of accidentally or negligently

discharged bullets. CP at 4070. There were allegations that bullets had impacted nearby

residential developments.


Range Development Since 1996


          From approximately 1996 to 2010, the Club engaged in extensive shooting range

development    within    the   eight acres of   historical   use,   including: ( 1) extensive clearing, grading,

and   excavating   wooded or semi -wooded areas          to   create "   shooting bays,"   which were flanked by

earthen   berms   and   backstops; ( 2) large scale earthwork activities and tree /vegetation removal in


a 2. 85 acre area to create what was known as the 300 meter rifle range; 2 ( 3) replacing the water

course that ran across the rifle range with two 475 -foot culverts, which required extensive work —

some of which was within an area         designated     as a wetland      buffer; ( 4)   extending earthen berms

along the rifle range and over the newly buried culverts which required excavating and refilling

soil in excess of 150 cubic yards; and ( 5) cutting steep slopes higher than five feet at several

locations on the property.

          The Club did not obtain conditional use permits, site development activity permits, or any

of the other permits required under the Kitsap County Code for its development activities.

Club 's Purchase ofProperty

          In early 2009, the County and DNR negotiated a land swap that included the 72 acres the

Club leased. Concerned about its continued existence, the Club met with County officials to




2 The Club abandoned its plans to develop the proposed 300 meter rifle range because County
 staff advised the Club that a conditional use permit would be required for the project.


                                                              5
Consol. Nos. 43076 -2 -II / 43243 -9 -I1



discuss the transaction' s potential implications on its lease. The Club was eager to own the

property to ensure its shooting range' s continued existence, and the County was not interested in

owning the property because of concern about potential heavy metal contamination from its long
term shooting range use. In May 2009, the Board approved the sale of the 72 -acre parcel to the

Club.


         In June, DNR conveyed to the County several large parcels of land, including the 72

acres leased by the Club. The County then immediately conveyed the 72 -acre parcel to the Club
through an agreed bargain and sale deed with restrictive covenants.


         The bargain and sale deed states that the Club " shall confine its active shooting range

facilities on the property consistent with its historical use of approximately eight ( 8) acres of

active   shooting   ranges."   CP at 4088. The deed also states that the Club may " upgrade or

improve the property and/ or facilities within the historical approximately eight ( 8) acres in a

manner consistent with `modernizing' the facilities consistent with management practices for a

modern    shooting   range."   CP at 4088. The deed does not identify or address any property use

disputes between the Club and County.

Lawsuit and Trial


          In 2011, the County filed a complaint for an injunction, declaratory judgment, and

nuisance abatement against the Club. The County alleged that the Club had impermissibly

expanded its nonconforming use as a shooting range and had engaged in unlawful development

activities because the Club lacked the required permits. The County also alleged that the Club' s

activities constituted a noise and safety public nuisance. The County requested termination of

the Club'   s                    use status and abatement of   the   nuisance.
                nonconforming
Consol. Nos. 43076 -2 -II / 43243 -9 -11




         After a lengthy bench trial, the trial court entered extensive findings of fact and

conclusions of law. The trial court concluded that the Club' s shooting range operation was no

longer a legal nonconforming use because ( 1) the Club' s activities constituted an expansion

rather   than   an   intensification   of the   existing nonconforming   use; (   2) the Club' s use of the


property was illegal because it failed to obtain proper permits for the development work; and ( 3)
the Club' s activities constituted a nuisance per se, a statutory public nuisance, and a common law

nuisance due to the noise, safety, and unpermitted land use issues. The trial court issued a

permanent injunction prohibiting use of the Club' s property as a shooting range until issuance of

a conditional use permit, which the County could condition upon application for all after -the -fact

permits required under Kitsap County Code ( KCC) Title 12 and 19.The trial court also issued a

permanent injunction prohibiting the use of fully automatic firearms, rifles of greater than

nominal . 30 caliber, exploding targets and cannons, and the property' s use as an outdoor

shooting range before 9: 00 AM or after 7: 00 PM.

          The Club appeals. We granted a stay of the trial court' s injunction against all shooting

range activities on the Club property until such time as it receives a conditional use permit.

However, we imposed a number of conditions on the Club' s shooting range operations pending

our decision.


                                                      ANALYSIS


                                                  STANDARD OF REVIEW


          We review atrial court' s decision following a bench trial by asking whether substantial

evidence supports the trial court' s findings of fact and whether those findings support the trial

court' s conclusions of law. Casterline v. Roberts, 168 Wash. App. 376, 381, 284 P.3d 743 ( 2012).



                                                            7
Consol. Nos. 43076 -2 -II / 43243 -9 -1I




Substantial evidence is the " quantum of evidence sufficient to persuade a rational fair -minded

person   the    premise    is true."    Sunnyside Valley Irrig. Dist. v. Dickie, 149 Wash. 2d 873, 879, 73 P.3d
369 ( 2003).      Here, the Club did not assign error to any of the trial court' s findings of fact, and
                                                                             3
only   challenged     four findings regarding the deed in its brie£              Accordingly, we treat the

unchallenged findings of fact as verities on appeal. In re Estate ofJones, 152 Wash. 2d 1, 8, 100
P.3d 805 ( 2004).


         The process of determining the applicable law and applying it to the facts is a question of

law that     we review     de   novo.   Erwin   v.   Cotter Health Ctrs., Inc., 161 Wash. 2d 676, 687, 167 P.3d
1112 ( 2007).      We also review other questions of law de novo. Recreational Equip., Inc. v. World

Wrapps Nw., Inc.,         165 Wash. App. 553, 559, 266 P.3d 924 ( 2011).

             We apply customary principles of appellate review to an appeal of a declaratory

judgment reviewing the trial court' s findings of fact for substantial evidence and the trial court' s

conclusions of law de novo. Nw. Props. Brokers Network, Inc. v. Early Dawn Estates

Homeowners' Ass 'n, 173 Wash. App. 778, 789, 295 P.3d 314 ( 2013).

                                           THE CLUB' S UNLAWFUL ACTIVITIES


             The Club argues that the trial court erred in ruling that the Club' s use of the property

since 1993 was unlawful because ( 1) the Club' s activities constituted an expansion rather than an

intensification      of   the existing nonconforming        use, (   2) the Club failed to obtain proper permits for




3 In the body of its brief the Club argued that the evidence did not support findings of fact 23, 25,
26, and 57. These findings primarily involve the trial court' s interpretation of the deed
transferring title from the County to the Club. Although the Club' s challenge to these findings
did    not   comply   with   RAP 10. 3( g), in our discretion we will consider the Club' s challenge to
these findings.



                                                               8
Consol. Nos. 43076 -2 -I1 / 43243 -9 -I1



its extensive development work, and ( 3) the Club' s activities constituted a public nuisance. We

disagree and hold that the trial court' s unchallenged findings of fact support these legal

conclusions.




A.      EXPANSION OF NONCONFORMING USE


        The Club argues that the trial court erred in ruling that the Club engaged in an

impermissible expansion of the existing nonconforming use by ( 1) increasing its operating hours;

 2) allowing   commercial use of    the Club .(including military   training); and ( 3) increasing noise


levels by allowing explosive devices, higher caliber weaponry greater than .30 caliber, and

practical shooting. We hold that increasing the operating hours represented an intensification

rather than an expansion of use, but agree that the other two categories of changed use


constituted expansions of the Club' s nonconforming use.

        1.     Changed Use —General Principles


        A legal nonconforming use is a use that " lawfully existed" before a change in regulation

and is allowed to continue although it does not comply with the current regulations. King

County Dep' t    of Dev. &   Envtl. Servs. v. King County, 177 Wash. 2d 636, 643, 305 P.3d 240 ( 2013);

Rhod -A -Zalea   v.   Snohomish   County,   136 Wash. 2d 1, 6, 959 P.2d 1024 ( 1998).   Nonconforming

uses are allowed to continue because it would be unfair, and perhaps a violation of due process,

to require an immediate cessation of such a use. King County DDES, 177 Wash. 2d at 643; Rhod-

A- Zalea, 136 Wash. 2d at 7.


        As our Supreme Court noted, as time passes a nonconforming property use may grow in

volume or intensity. Keller v. City ofBellingham, 92 Wash. 2d 726, 731, 600 P.2d 1276 ( 1979).

Although a property owner generally has a right to continue a protected nonconforming use,



                                                       9
Consol. Nos. 43076 -2 -II / 43243 -9 -II




there   is   no right   to " significantly    change, alter, extend, or enlarge     the existing   use."   Rhod -A-


Zalea, 136 Wash. 2d at 7. On the other hand, an " intensification" of the nonconforming use

generally is        permissible.      Keller, 92 Wash. 2d   at   731. " Under Washington common law,


nonconforming           uses      may be intensified, but   not expanded."     City of University Place v.

McGuire, 144 Wash. 2d 640, 649, 30 P.3d 453 ( 2001).                  Our Supreme Court stated the standard for


distinguishing between intensification and expansion:

             When an increase in volume or intensity of use is of such magnitude as to effect a
             fundamental change in a nonconforming use, courts may find the change to be
             proscribed by the ordinance.   Intensification is permissible, however, where the
             nature and character of the use is unchanged and substantially the same facilities
             are   used.        The test is whether the intensified use is different in kind from the
             nonconforming use in existence when the zoning ordinance was adopted.

Keller, 92 Wash. 2d at 731 ( internal citations omitted).


             In Keller, our Supreme Court determined that a chlorine manufacturing company' s

addition of six cells to bring its building to design capacity (which increased its chlorine

production by 20 -25 percent) constituted an intensification rather than an expansion, and thus

was permissible under the company' s chlorine manufacturing nonconforming use status. 92
Wash. 2d        at   727 -28, 731.      The court' s decision was based on the Bellingham City Code ( BCC),

which stated         that   a   nonconforming   use " ` shall not   be   enlarged, relocated or rearranged,' "   but


did not specifically prohibit intensification. Keller, 92 Wash. 2d at 728 731 ( quoting BCC §

20. 06. 027( b)( 2)).           The Supreme Court highlighted the trial court' s unchallenged factual findings

that the addition of the new cells " wrought no change in the nature or character of the


nonconforming use" and had no significant effect on the neighborhood or surrounding

environment. Keller, 92 Wash. 2d at 731 -32.




                                                               10
Consol. Nos. 43076 -2 -I1 / 43243 -9 -11




          2.   Kitsap County Code Provisions

          Our Supreme Court in Rhod A
                                    - -Zalea noted that the Washington statutes are silent


regarding regulation of nonconforming uses and that the legislature " has deferred to local

governments to seek solutions to the nonconforming use problem according to local

circumstances." 136 Wash. 2d   at   7. As   a result, " local   governments are free to preserve, limit or


terminate nonconforming uses subject only to the broad limits of applicable enabling acts and the

constitution."   Rhod -A- Zalea, 136 Wash. 2d at 7. The analysis in Keller is consistent with these


principles. Accordingly, we first determine whether the Club' s increased activity is permissible

under the Code provisions that regulate nonconforming uses, interpreted within due process

limits.


          Title 17 of the Code relates to zoning. KCC 17. 460. 020 provides:

          Where a lawful use of land exists that is not allowed under current regulations, but
          was allowed when the use was initially established, that use may be continued so
          long as it remains otherwise lawful, and shall be deemed a nonconforming use.

This ordinance reflects that generally the Code " is intended to permit these nonconformities to

continue until   they   are removed or    discontinued." KCC 17. 460. 010.


          The Code contains two provisions that address when a nonconforming use changes.

First, KCC 17. 460. 020( C) prohibits the geographic expansion or relocation of nonconforming

uses:




          If an existing nonconforming use or portion thereof, not housed or enclosed within
          a structure, occupies a portion of a lot or parcel of land on the effective date hereof,
          the area ofsuch use may not be expanded, nor shall the use or any part thereof, be
          moved to any other portion of the property not historically used or occupied for
          such use.




                                                           11
Consol. Nos. 43076 -2 -II / 43243 -9 -II



Emphasis      added).   This ordinance prohibits expansion of only the area of a nonconforming use

  i.e., the footprint of the use.

          With one possible exception,4 the Club did not violate this provision. The trial court

concluded that the Club " enjoyed a legal protected nonconforming status for historic use of the

existing   eight acre range."   CP at 4075. The Club developed portions of its " historic eight acres"


by creating shooting bays, beginning preliminary work for relocating its shooting range, and

constructing culverts to convey a water course across the range. CP at 4060. There is no

allegation that any of this work took place outside the existing area of the Club' s nonconforming

use. Further, all of the activities that the trial court found constituted an expansion of use took

place within the eight acre area.


          Second, former KCC 17. 455. 060 ( 1998), which was repealed after the trial court rendered


its   opinion,'   provided:




          A use or structure not conforming to the zone in which it is located shall not be
          altered or enlarged in any manner, unless such alteration or enlargement would
          bring the use or structure into greater conformity with the uses permitted within,
          or requirements of the zone in which it is located.




4 The one possible violation of KCC 17. 460. 020 involved the Club' s work on the proposed 300
meter range. It is unclear whether the proposed 300 meter range was outside the historic eight
acres. The trial court made no factual finding on this issue, although the parties imply that this
project went beyond the existing area. In any event, when the County objected the Club
discontinued its work in this area. Because the project was abandoned, at the time of trial the
Club no longer was in violation of KCC 17. 460. 020. Apparently, the Club currently is using this
area for storage but is willing to move the items if a court determines it is outside its historical
use area.




5 Neither party discusses the effect of former KCC 17. 455. 060 being repealed. Because we
interpret this ordinance consistent with the common law, we need not address this issue.


                                                     12
Consol. Nos. 43076 -2 -II / 43243 -9 -II




Emphasis       added).   The court in Keller determined that the term " enlarged" in the ordinance at


issue did     not prohibit   intensification. 92 Wash. 2d        at   731. " Alter" is defined as " to cause to


become different in      some particular characteristic ...'          without changing into something else."

WEBSTER' S THIRD NEW INTERNATIONAL DICTIONARY                         at   63 ( 2002).    Arguably, the prohibition .on

altering a nonconforming use could be interpreted as prohibiting every intensification of that use.

But the County does not argue that former KCC 17.455. 060 prohibits intensification. Further, as

in Keller, the Code does not expressly prohibit intensification of a nonconforming use. And

interpreting former KCC 17. 455. 060 strictly to prohibit any change in use would conflict with

the rule that zoning ordinances in derogation of the common law should be strictly construed.

Keller, 92 Wash. 2d at 730.


         Based on these factors, we interpret former KCC 17. 455. 060 as adopting the common

law and prohibiting " expansion" but not " intensification" of a nonconforming use. As a result,

we must analyze whether the Club' s use since 1993 constitutes an expansion or intensification of

use under common law principles.


         3.      Expansion vs. Intensification


         As discussed above, Keller described the concept of "expansion" as an increase in the


volume or intensity of the use of such magnitude that effects a " fundamental change" in the use,

and the concept of "intensification" as where the " nature and character" of the use is unchanged

and   substantially the      same   facilities   are used. 92 Wash. 2d     at   731.   According to Keller, the test is

whether the intensified use is " different in kind" than the nonconforming use. 92 Wash. 2d at 731.

Although the case law is somewhat unclear, we hold that the expansion/ intensification

determination is a question of law. See City ofMercer Island v. Kaltenbach, 60 Wash. 2d 105, 107,



                                                              13
Consol. Nos. 43076 -2 -II / 43243 -9 -II




371 P.2d 1009 ( 1962) ( whether         ordinances allow a use must be determined as a matter of law);

Meridian Minerals Co.        v.   King County,      61 Wn.      App.   195, 209   n. 14,   810 P.2d 31 ( 1991) (   whether




a zoning code prohibits a land use is a question of law).6
         The trial court concluded that three activities " significantly changed, altered, extended

and enlarged      the existing    use"   and   therefore   constituted an expansion of use: "(         1) expanded


hours; ( 2)    commercial,   for -profit   use (   including    military   training); [ and] ( 3) increasing the noise

levels   by   allowing   explosive   devises [ sic],     high caliber weaponry greater than 30 caliber and

practical     shooting." CP at 4075 -76. We hold that the Club' s increased hours did not constitute


an expansion of its nonconforming use. However, we hold that the other two activities did

constitute an impermissible expansion of use.


          First, the trial court found that the Club currently allowed shooting between 7: 00 AM and

10: 00 PM, seven days a week. But the trial court found that in 1993 shooting occurred during

daylight hours only, sounds of shooting could be heard primarily on the weekends and early

mornings       in September ( hunter      sight -in season),     and hours of active shooting were considerably

fewer than today. We hold that the increased hours of shooting range activities here do not effect
a " fundamental change" in the use and do not involve a use " different in kind" than the

nonconforming        use.   Keller, 92 Wash. 2d        at   731.   Instead, the nature and character of the use has


remained unchanged despite the expanded hours. By definition, this represents an intensification




6 But see Keller, 92 Wash. 2d at 732, in which our Supreme Court discusses the trial court' s finding
offact that " intensification wrought no change in the nature or character of the nonconforming
use."




                                                                14
Consol. Nos. 43076 -2 -II / 43243 -9 -II




of use rather than an expansion. We hold that the trial court' s findings do not support a legal

conclusion that the increased hours of shooting constituted an expansion of the Club' s use.

            Second, the trial court made unchallenged findings that from 2002 through 2010 three

for -profit companies regularly provided a variety of firearms courses at the Club' s property,

many for active duty Navy personnel. The trial court found that one company provided training

for approximately 20 people at a time over three consecutive weekdays as often as three weeks

per month from 2004 through 2010. Before this time, there was no evidence of for -profit firearm

training at the property. Because the training courses involved the operation of firearms, that use

on one level was not different than use of the property as a gun club' s shooting range. However,

using the property to operate a commercial business primarily serving military personnel

represented a fundamental change in use and was completely different in kind than using the

property as a shooting range for Club members and the general public.

            We hold that the trial court' s findings support the legal conclusion that the commercial


and military use of the shooting range constituted an expansion of the Club' s nonconforming

use.



             Third, the trial court made unchallenged findings that the noise generated at the Club' s

property changed significantly between 1993 and the present. The trial court found:

             Shooting sounds from the Property have changed from occasional and background
             in nature, to clearly audible in the down range neighborhoods, and frequently loud,
             disruptive,   pervasive,   and   long in   duration.   Rapid fire shooting sounds from the
             Property have become common, and the rapid- firing often goes on for hours at a
             time.


CP     at   4073. The trial   court   further found that "[   u] se of fully automatic weapons, and constant

firing of semi -automatic weapons led several witnesses to describe their everyday lives as being


                                                              15
Consol. Nos. 43076 -2 -II / 43243 -9 -II



exposed   to the ` sounds   of war.' "   CP   at   4073.   Similarly, the use of cannons and exploding

targets caused loud booming sounds. By contrast, the trial court found that rapid -fire shooting,

use of automatic weapons, and the use of cannons and explosives at the property occurred

infrequently in the early 1990s.

        The types of weapons and shooting patterns used currently do not necessarily involve a

different character of use than in 1993, when similar weapons and shooting patterns were used

infrequently. However, we hold that the frequent and drastically increased noise levels found to

exist at the Club constituted a fundamental change in the use of the property and that this change

represented a use different in kind than the Club' s 1993 property use.

        We hold that the trial court' s findings support a conclusion that the extensive commercial


and military use and dramatically increased noise levels constituted expansions of the Club' s

nonconforming use, which is unlawful under the common law and former KCC 17. 455. 060.

B.      VIOLATIONS OF LAND USE PERMITTING REQUIREMENTS


        The trial court concluded that beginning in 1996, the Club violated various Code

provisions by failing to obtain site development activity permits for extensive property

development    work —  including     grading, excavating,       and   filling —and failing to comply with the

critical areas ordinance, KCC Title 19. The Club does not deny that it violated certain Code

provisions for unpermitted work, nor does it claim that it ordinarily would not be subject to the

permitting requirements.        And it is settled that nonconforming uses are subject to subsequently




7 The Club argues that the provisions of the deed transferring the property from the County
relieved the Club from compliance with development permitting requirements within its
historical eight acres. This argument is discussed below.


                                                           16
Consol. Nos. 43076 -2 -II / 43243 -9 -II



enacted reasonable police power regulations unless the regulation would immediately terminate

the nonconforming. use. Rhod -A- Zalea, 136 Wash. 2d at 9, 12 ( holding that nonconforming use of

                                         is             to subsequent grading        permit requirement). •KCC
land for   peat    mining     facility        subject




17. 530.030 states that any use in violation of Code provisions is unlawful. Accordingly, there is

no dispute that the Club' s unpermitted development work on the property constituted unlawful

uses.




C.        PUBLIC NUISANCE


          The Club argues that the trial court erred in ruling both that its shooting range activities

constituted a nuisance and that it was a " public" nuisance. We disagree.

          The trial court concluded that the Club' s activities on the property constituted a public

                                                                                          activities, ( 2)   use of explosives at
nuisance        in three   ways: "(   1) ongoing     noise caused         by   shooting


the Property, and ( 3) the Property' s ongoing operation without adequate physical facilities to

confine    bullets to the      Property."       CP   at   4075.    The trial court also concluded that the Club' s


expansion of its nonconforming use and unpermitted development activities constituted a public

nuisance. More specifically, the trial court concluded that these activities constituted a public

nuisance per se, a          statutory    public nuisance      in   violation of    RCW 7. 48. 010, . 120, . 130, . 140( 1),


and . 140( 2) and KCC 17. 455. 110, . 530. 030, and . 110. 515, and a common law nuisance based on

noise and safety issues. We hold that the trial court' s unchallenged factual findings support its

conclusion that the Club' s activities constituted a public nuisance.


           1.      General Principles


           A nuisance is a substantial and unreasonable interference with the use and enjoyment of


another person' s property. Grundy v. Thurston County, 155 Wash. 2d 1, 6, 117 P.3d 1089 ( 2005).


                                                                     17
Consol. Nos. 43076 -2 -II / 43243 -9 -II




Washington' s nuisance law is codified in chapter 7.48 RCW. RCW 7. 48. 010 defines an

actionable nuisance as " whatever              is injurious to health ...      or offensive         to the      senses, ...     so as to


                                                                           the life   and                        RCW 7. 48. 120
essentially interfere     with    the   comfortable enjoyment of                                property."


also defines nuisance as an " act or omission [that] either annoys, injures or endangers the

comfort, repose,    health      or    safety   of others ...    or in any way renders other persons insecure in

life, or in the use of property."

         The Code     contains several nuisance provisions.                 KCC 9. 56. 020( 10) defines nuisance


similar to RCW 7.48. 120. KCC 17. 455. 110 prohibits land uses that " produce noise, smoke, dirt,

dust, odor, vibration, heat, glare, toxic gas or radiation which is materially deleterious to

                people, properties or uses."                KCC 17. 530. 030   provides          that "[   a]   ny   use ...   in
surrounding


violation of   this title is    unlawful, and a public nuisance."             Finally, KCC 17. 110. 515 states that

 any violation of this title [ zoning] shall constitute a nuisance per se."

         If particular conduct interferes with the comfort and enjoyment of others, nuisance

                                      the             is   unreasonable.   Lakey      v.   Puget Sound           Energy, Inc.,      176
liability   exists only   when              conduct




Wn.2d 909, 923, 296 P.3d 860 ( 2013). " We determine the reasonableness of a defendant' s


conduct by weighing the harm to the aggrieved party against the social utility of the activity."

Lakey, 176 Wash. 2d        at   923;   see also    17 WILLIAM B. STOEBUCK & JOHN W. WEAVER,


WASHINGTON PRACTICE: REAL ESTATE: PROPERTY LAW § 10. 3,                                    at   656 -57 ( 2d, ed. 2004) ( whether


a given activity is a nuisance involves balancing the rights of enjoyment and free use of land
between     possessors of       land based       on   the   attendant circumstances). " `           A fair test as to whether a


 business lawful in itself, or a particular use of property, constitutes a nuisance is the

 reasonableness or unreasonableness of conducting the business or making the use of the property



                                                                   18
Consol. Nos. 43076 -2 -II / 43243 -9 -II



complained of in the particular locality and in the manner and under the circumstances of the

case.' "          Shields v. Spokane Sch. Dist. No. 81, 31 Wash. 2d 247, 257, 196 P.2d 352, 358 ( 1948)

 quoting 46 C. J. 655, NUISANCES, § 20).                        Whether a nuisance exists generally is a question of

fact. Lakey, 176 Wash. 2d at 924; Tiegs v. Watts, 135 Wash. 2d 1, 15, 954 P.2d 877 ( 1998).

             A nuisance per se is an activity that is not permissible under any circumstances, such as

an   activity forbidden              by statute   or ordinance.     17 STOEBUCK & WEAVER, § 10. 3, at 656; see also


Tiegs, 135 Wash. 2d               at    13.   However,   a   lawful activity    also can   be   a nuisance.   Grundy, 155 Wash. 2d

at   7   n. 5.   "[   A] lawful business is never a nuisance per se, but may become a nuisance by reason

of extraneous circumstances such as being located in an inappropriate place, or conducted or

kept in      an       improper      manner."   Hardin      v.   Olympic Portland Cement Co., 89 Wash. 320, 325, 154
P. 450, 451 ( 1916).


                 2.    Excessive Noise


                 The Club argues that the trial court erred in ruling that noise generated from the shooting

range' s activities constituted a nuisance. We disagree.

                          a.     Unchallenged Findings of Fact


                 The Club does not assign error to any of the trial court' s findings of fact regarding noise,

but it challenges the trial court' s " conclusion" that the conditions constituted a nuisance. But the

trial court' s determination that the conditions constituted a nuisance actually is a factual finding.

Lakey, 176 Wash. 2d      at   924; Tiegs, 135 Wash. 2d         at   15. Therefore, our review is limited to


determining whether the record contains substantial evidence to support the trial court' s finding

that the noise generated from the Club' s activities was a substantial and unreasonable




                                                                        19
Consol. Nos. 43076 -2 -II / 43243 -9 -II




interference with neighbors' use and enjoyment of their property. Casterline, 168 Wash. App. at

381.


          The trial court made unchallenged findings that ( 1) loud rapid fire shooting occurred 7: 00

AM to     10: 00    PM, seven    days .a   week; (   2) the shooting sounds were " clearly audible in the down

range neighborhoods, and            frequently       loud, disruptive,       pervasive, and    long   in duration," CP at


4073; (   3) at times, the use of fully automatic weapons or the constant firing of semi -automatic

weapons made residents             feel    exposed   to the "   sounds of war,"     CP   at   4073; ( 4) the Club allowed .


the use of exploding targets, including Tannerite and cannons, which caused loud " booming"

sounds in residential neighborhoods within two miles of the Club property and caused houses to

shake,    CP   at   4074; ( 5)   the noise from the range interfered with the comfort and repose of nearby

residents, interfered with their use and enjoyment of their property, and had increased in the past

five to   six years; (     6) the interference was common, occurred at unacceptable hours, and was

disruptive of both indoor and outdoor activities; and ( 7) the description of noise interference was


representative of the experience of a significant number of homeowners within two miles of the


Club property.

           Based on these findings of fact, the trial court found that the ongoing noise caused by the

shooting     range —      specifically the Club' s hours of operation, caliber of weapons allowed to be

used,   use of      exploding targets       and cannons,    hours      and   frequency   of "practical    shooting,"   and




automatic weapons use — was                 substantial and unreasonable, and therefore constituted common


law public nuisance and statutory public nuisance conditions under RCW 7. 48. 120, KCC

17. 530. 030,       and   KCC 17. 110. 515. CP at 4078. The undisputed facts were sufficient to support


this finding.



                                                                  20
Consol. Nos. 43076 -2 -II / 43243 -9 -II



        The trial court heard testimony, considered the evidence, and found that the noise was

significant, frequent, and disruptive, and that it interfered with the surrounding property' s use

and enjoyment. The record contains substantial evidence to support these findings.

Accordingly, we hold that the trial court did not err in finding that excessive noise from the

Club' s activities constituted a nuisance.


                b.   Noise Ordinances


        The Club argues that despite the trial court' s factual findings, noise from its activities

cannot constitute a nuisance because the County failed to present evidence that it violated state

and County noise ordinances and provided no objective measurement of noise. We disagree.
        Although WAC 173 -60 -040 provides maximum noise levels, related regulations


generally defer to local   governments     to   regulate noise.   See WAC 173 - 60 -060, - 110. Chapter


10. 28 KCC provides maximum permissible environmental noise levels for the various land use

zones. KCC 10.28. 030 -.040. But a violation may occur without noise measurements being

made.   KCC 10. 28. 010( b), . 130. KCC 10. 28. 145 also prohibits a " public disturbance" noise.


        The Club cites no Washington authority,for the proposition that noise cannot constitute a

nuisance unless it violates applicable noise regulations and Code provisions. None of the

nuisance statutes or Code provisions require that a nuisance arise from a statutory or regulatory

violation. A nuisance exists if there has been a substantial and unreasonable interference with

the use and enjoyment of property. Grundy, 155 Wash. 2d at 6. The trial court' s unchallenged

findings of fact support a determination that noise the Club generates constitutes a nuisance

regardless of whether the noise level exceeds the specified decibel level.




                                                        21
Consol. Nos. 43076 -241 / 43243 -941




                    c.   Noise Exemption for Shooting Ranges

          The Club argues that noise from the shooting range cannot constitute a nuisance as a

matter of law because noise regulations exempt shooting ranges. Because this argument presents

a   legal issue,   we review   it de   novo.   Recreational   Equip., 165 Wash. App. at 559. We disagree

with the Club.


          Sounds created by firearm discharges on authorized shooting ranges are exempt from

KCC 10. 28. 040 ( maximum permissible environmental noise levels) and KCC 10. 28. 145 ( public

disturbance noises) between the hours of 7: 00 AM and 10: 00 PM. KCC 10. 28. 050. The


Washington Department of Ecology also exempts sounds created by firearms discharged on

authorized shooting ranges from its maximum noise level regulations. RCW 70. 107. 080; WAC

173- 60- 050( 1)( b).    The Code broadly defines " firearm" as " any weapon or device by whatever

name known which will or is designed to expel a projectile by the action of an explosion,"

including rifles, pistols, shotguns, and machine guns. KCC 10. 24. 080. As a result, the noise

from the weapons being fired at the Club' s range falls within the noise exemption provisions of

KCC 10. 28. 050, and thus is exempt from the maximum permissible environmental noise levels

and public disturbance noise restrictions. 8

          But once again, the Club cites no authority for the proposition that an exemption from

noise ordinances affects the determination of whether noise constitutes a nuisance. Because a

nuisance can be found even if there is no violation of noise ordinances, the exemption from such

ordinances is immaterial.




8 However, the noise from the use of exploding targets, including Tannerite targets, is not noise
from the discharge of firearms and therefore is not exempt from the noise ordinances.


                                                          22
Consol. Nos. 43076 -2 -II / 43243 -9 -II



        The Club also argues that the exemption of shooting range noise from the state and local

noise ordinances should be considered an express authority to make that noise. This argument is

based on RCW 7.48. 160, which provides that nothing done or maintained under the express

authority of a statute can be deemed a nuisance.

        Our Supreme Court addressed a similar issue in Grundy. In that case, a private person

brought a public nuisance claim against Thurston County and a private nuisance claim against

her neighborr for raising his seawall which left her property vulnerable to flooding. Grundy, 155
Wash. 2d   at   4 -5.   The public nuisance claim was based on assertions that Thurston County had

wrongfully and illegally allowed the project by deciding that the seawall qualified for an

administrative exemption         from   substantial   permitting   requirements.   Grundy, 155 Wash. 2d at 4 -5.

Rather than challenge Thurston County' s administrative decision, the objecting neighbor sought

to abate the seawall as a nuisance. Grundy, 155 Wash. 2d at 4 -5. Although the Supreme Court did

not reach the public nuisance issue, it disagreed with the Court of Appeals' suggestion that the


public nuisance was foreclosed based on the rule that nothing which is done or maintained under

the express authority of a statute can.be deemed a nuisance. Grundy, 155 Wash. 2d at 7 n.5. The

Supreme Court stated that a lawful action may still be a nuisance based on the unreasonableness

of the locality, manner of use, and circumstances of the case. Grundy, 155 Wash. 2d at 7 n.5.

        We interpret RCW 7. 48. 160 as requiring a direct authorization of action to escape the

possibility    of nuisance.   See Judd    v.   Bernard, 49 Wash. 2d 619, 621, 304 P.2d 1046 ( 1956) ( State' s


eradication of fish in lake is not a nuisance because a statute authorizes the fish and wildlife

department to        remove or   kill fish for   game management purposes).        There is no such direct




                                                          23
Consol. Nos. 43076 -2 -II / 43243 -9 -II




authorization here. We hold that the noise exemption and RCW 7. 48. 160 do not foreclose the

County' s nuisance claim based on noise.

         Finally, the Club argues that even if the noise exemption does not automatically
determine whether a nuisance exists, the noise statutes and ordinances, (including the shooting

range exemption) portray the community standards. The Club claims that the exemption reflects

the community' s decision that authorized shooting range sounds during designated hours are not
unreasonable. Regulations affecting land use may be relevant in " determining whether one

property owner has a reasonable expectation to be free of a particular interference resulting from
use of   neighboring property."   16 DAVID K. DEWOLF & KELLER W. ALLEN, WASHINGTON


PRACTICE: TORT LAW AND PRACTICE § 3. 13,        at   150 ( 4th   ed.   2013).   But the shooting range

exemption is merely one factor to consider in determining the reasonableness of the Club' s
activities. The exemption does not undermine the trial court' s findings that the Club' s activities

constituted a nuisance.



          We hold that the trial court' s unchallenged factual findings supported its determination

that the noise generated from the Club' s activities constituted a statutory and common law

nuisance.




          3.   Safety Issues

          The Club argues that the trial court erred in ruling that safety issues associated with the

 shooting range' s activities constituted a nuisance. We disagree because the trial court' s

 unchallenged factual findings support its ruling.




                                                     24
Consol. Nos. 43076 -241 / 43243 -9 -II



                  a.     Unchallenged Findings of Fact


         The Club did not assign error to any of the trial court' s findings of fact regarding safety,

but it challenges the trial court' s " conclusion" that the conditions constituted a nuisance.


However, as discussed above regarding noise, the trial court' s determination that the unsafe

conditions constituted a nuisance actually is a factual finding. Lakey, 176 Wash. 2d at 924; Tiegs,
135 Wash. 2d    at   15.   Therefore, once again our review is limited to determining whether the record

contains substantial evidence to support the trial court' s finding that safety issues arising from

the Club' s activities were a substantial and unreasonable interference with neighbors' use and


enjoyment of their property. Casterline, 168 Wash. App. at 381.

         The trial court made unchallenged findings that ( 1) the Club' s property was a " blue sky"

range, with no overhead baffles to stop accidently or negligently discharged bullets, CP at 4070;

 2) more likely than not, bullets have escaped and will escape the Club' s shooting areas and

possibly will strike persons or property in the future based on the firearms used at the range,

vulnerabilities of neighboring residential property, allegations of bullet impacts in nearby

residential developments, evidence of bullets lodged in trees above berms, and the opinions of


testifying experts; and ( 3) the Club' s range facilities, including safety protocols, were inadequate

to prevent bullets from leaving the property.

         Based on these findings of fact, the trial court determined that the ongoing operation of

the range without adequate physical facilities to confine bullets to the property creates an

ongoing risk of bullets escaping the property to injure persons and property and constitutes a

public   nuisance under     RCW 7. 48. 120, KCC 17. 530. 030,   and   KCC 17. 110. 515. The undisputed


facts were sufficient to support a finding that the safety issues arising from the Club' s activities



                                                     25
Consol. Nos. 43076 -2 -II / 43243 -9 -II



were unreasonable and constituted a " substantial and unreasonable interference" with the


surrounding property' s use and enjoyment. Grundy, 155 Wash. 2d at 6.

        The trial court heard testimony, considered the evidence, and found that the safety issues

were significant and interfered with the surrounding property' s use and enjoyment. Accordingly,

we hold that the evidence was sufficient to support the trial court' s determination that safety

issues from the Club' s activities created a nuisance.


                  b.        Probability of Harm

        The Club also argues that the trial court' s findings do not support its conclusion that the

range is a safety nuisance because the trial court did not find that any bullet from the Club had

ever struck a person or nearby property. Similarly, the Club points out that the trial court found

only that it was possible, not probable, that bullets could strike persons or property, and argues

that the mere possibility of harm cannot constitute a safety nuisance. We disagree.

        The Club provides no authority that a finding of actual harm is necessary to support a

determination that an activity constitutes a safety nuisance. And contrary to the Club' s

argument, nuisance can              be based   on a reasonable   fear   of   harm. " Where a defendant' s conduct


causes a reasonable fear of using property, this constitutes an injury taking the form of an

interference    with   property."       Lakey, 176 Wash. 2d   at   923. "[    T] his fear need not be scientifically

founded,   so   long   as   it is   not unreasonable."   Lakey, 176 Wash. 2d at 923.

        In Everett v. Paschall, our Supreme Court enjoined as a nuisance a tuberculosis


sanitarium maintained in a residential section of the city where the reasonable fear and dread of

the disease was such that it depreciated the value of the adjacent property, disturbed the minds of

residents, and interfered with the residents' comfortable enjoyment of their property despite that



                                                              26
Consol. Nos. 43076 -2 -II / 43243 -9 -II



the   sanitarium      imposed   no real   danger. 61 Wash. 47, 50 -53, 111 P. 879 ( 1910).    And in Ferry v.

City ofSeattle, the Supreme Court affirmed the trial court' s decision to enjoin as a nuisance the

erection of a water storage reservoir in a city park due to residents' very real and present

apprehension that it may collapse and flood the neighborhood damaging property and imperiling

residents.     116 Wash. 648, 662 -63, 666, 203 P. 40 ( 1922). The court held that " the question of


the reasonableness of the apprehension turns again, not only on the probable breaking of the

reservoir, but the realization of the extent of the injury which would certainly ensue; that is to say

the court will look to consequences in determining whether the fear existing is reasonable."

Ferry, 116 Wash. at 662.

           In any event, whether an activity causes actual or threatened harm or a reasonable fear is

not the dispositive issue. The crucial question for nuisance liability is whether the challenged

activities are reasonable when weighing the harm to the aggrieved party against the social utility

of    the activity.   Lakey, 176 Wash. 2d     at   923.   For instance, in Lakey, neighbors of Puget Sound

Energy (PSE) alleged that the electromagnetic fields (EMFs) emanating from its substation

constituted a private      and   public nuisance. 176 Wash. 2d at 914. Our Supreme Court concluded that


even though the neighbors had demonstrated reasonable fear from EMF exposure, as a matter of

law PSE' s operation of the substation was reasonable based on weighing the harm against the

social utility. Lakey, 176 Wash. 2d at 923 -25.

           Here, the trial court found after weighing extensive evidence that the Club' s range

facilities and safety protocols were inadequate to prevent bullets from leaving the property and

that more likely than not bullets will escape the Club' s shooting areas. The trial court also found

that the Club' s property was close to " numerous residential properties and civilian populations."



                                                             27
Consol. Nos. 43076 -2 -II / 43243 -9 -11



CP   at   4078.   These undisputed facts support the trial court' s determination that the Club' s


shooting activities created a risk of property damage and personal injury to neighboring

residents, and therefore were unreasonable under the circumstances.


           The trial court' s unchallenged factual findings support its implicit conclusion that the


Club' s activities were unreasonable with respect to safety issues. We hold that the trial court' s

factual findings supported its determination that the safety issues arising from the Club' s

activities constituted a statutory and common law nuisance.

           4.     Expansion of Use /Unpermitted Development


           The Club does not directly challenge the trial court' s ruling that the Club' s unlawful

expansion of its nonconforming use and violation of various Code provisions represented a

public nuisance. KCC 17. 110. 515 provides that " any violation of this title shall constitute a

nuisance, per se."      KCC 17. 530. 030   provides   that " any   use ...   in violation of this title is


unlawful, and a public nuisance."        We held above that the Club' s expansion of its


nonconforming use violated former KCC 17. 455. 060. Similarly, the Club' s unpermitted

development work violated Code provisions. See, e. g., KCC 12. 10. 030 ( activities requiring site

development activity       permits).   Accordingly, it is undisputed that the Club' s use expansion and

unpermitted development work at the property constituted a nuisance as a matter of law.

           5.     Existence of a Public Nuisance


           The County brought this action against the Club on behalf of the public. As a result, in

order to prevail the County must show not only that the Club' s activities constitute a nuisance,

but that they constitute a public nuisance. The Club argues that the trial court erred in

determining that the Club' s activities constituted a public nuisance. We disagree.


                                                        28
Consol. Nos. 43076 -2 -II / 43243 -9 -I1



          RCW 7. 48. 130 provides that a public nuisance is one that " affects equally the rights of an

entire                   or neighborhood, although         the extent    of   the damage may         be   unequal."   An
          community


example of a public nuisance was presented in Miotke v. City ofSpokane, where the city of

Spokane discharged         raw sewage     into the Spokane River. 101 Wash. 2d 307, 309, 678 P.2d 803


 1984).    The plaintiffs were the owners of lakefront properties below a dam on the river. Miotke,
101 Wash. 2d at 310. The court held that the release constituted a public nuisance because it

affected the rights of all members of the community living along the lake shore. Miotke, 101

Wn.2dat331.


                    a.     Excessive Noise


           The trial court made no express ruling that the excessive noise from the Club' s activities

affected equally the rights of an entire community. But the trial court made a finding accepting

as persuasive the testimony of current and former neighbors who described noise conditions that

 interfere[ d] with the comfort and repose of residents and their use and enjoyment of their real


properties" and who " describe[ ed] their everyday lives as being exposed to the ` sounds of war.' "

CP   at   4073. The trial    court also   found that "[    t] he testimony of County witnesses who are current

or former neighbors and down range residents is representative of the experience of a significant

number of     home       owners within    two   miles of   the [ Club'   s]   Property."   CP   at   4073.    This finding

implicitly identifies the relevant " community" as the area within two miles of the Club. Finally,

the trial court cited to RCW 7. 48. 130 ( and other nuisance statutes) in entering a conclusion of

law stating that the Club' s property " has become and remains a place violating the comfort,

repose,    health   and   safety of the   entire   community    or neighborhood."          CP   at   4078. ( Emphasis


added.)
Consol. Nos. 43076 -2 -II / 43243 -9 -II




       The Club argues that the noise conditions are not a public nuisance because the evidence

shows that noise from the Club does not affect the rights of all members of the community

equally. The Club points to testimony from witnesses that stated that the noise from the Club did

not disturb them. However, every neighbor testifying discussed the noise caused by the Club,

which the trial court found affected all property within a two mile radius of the Club. In this

respect, the facts here are similar to those in Miotke, where the pollutants affected every

lakefront property owner. The fact that some residents were not much bothered by the noise

does not defeat the public nuisance claim because it relates to the extent of damage caused by the

condition, which need not be equal.


        We hold that the trial court' s unchallenged factual findings support its determination that

noise from the Club constituted a public nuisance.


                 b.   Safety Issues

        Regarding safety, the trial court entered findings referencing the testimony of range

safety experts and finding that " more likely than not, bullets will escape the Property' s shooting

areas and will   possibly   strike persons or   damage   private   property in the future."   CP at 4070.


The trial court also found that the Club' s facilities were inadequate to contain bullets inside the

property. However, once again the trial court made no factual findings regarding safety that

specifically addressed the public nuisance question.

        The Club argues that fear of bullets leaving the Club' s property does not equally affect all

members of the community. As with the noise, the Club argues that some witnesses testified that

they were not afraid of the Club. However, the trial court cited to RCW 7.48. 130 in stating that
the Club' s property " has become     and remains a place     violating the ...   safety of the entire




                                                     30
Consol. Nos. 43076 -2 -I1 / 43243 -9 -I1




community    or neighborhood."       CP   at   4078 ( Emphasis    added.)   And the trial court' s finding that

it was likely that bullets would escape the shooting areas and possibly cause injury or damage

supports a conclusion that the risk of injury or damage is equal in all areas where bullets might

escape. Although the trial court did not address the exact parameters of the affected area, the


failure to identify the applicable community does not preclude a public nuisance finding.

        We hold that the trial court' s unchallenged factual findings support its determination that


safety issues constituted a public nuisance.

                c.     Expansion of Use/ Unpermitted Development


        As noted above, KCC 17. 530. 030 provides that any use in violation of the zoning

ordinances is a public nuisance, and KCC 12. 32. 010 provides that violation of certain permitting

requirements is a public nuisance. This is consistent with the principle that one type of public


nuisance   involves   an   activity that is forbidden   by   statute or ordinance.   17 STOEBUCK &


WEAVER, § 10. 3, at 663. As a result, the trial court ruled that the Club' s unpermitted


development work constituted a public nuisance.


        The Club does not directly challenge the trial court' s finding of a public nuisance on this

basis. Because the Club' s expansion of use and unpermitted development work violated various

Code provisions, it is undisputed that the Club' s unpermitted development work constituted a

public nuisance.




D.      EFFECT OF DEED OF SALE


        The Club argues that even if its activities were unlawful as discussed above, the language


of the deed of sale transferring the property title from the County to the Club prevents the

County from challenging any part of the Club' s status or operation as it existed in 2009,


                                                         31
Consol. Nos. 43076 -2 -II / 43243 -9 -II



including expansion of its nonconforming use status, permitting violations, and nuisance

activities. According to the Club, the deed represented a settlement of any potential disputes

regarding the Club' s nonconforming use, including any Code violations, and was an affirmation

that the Club may operate as it then existed and improve its facilities within the historical eight

acres. The Club argues that this settlement is enforceable as an accord and satisfaction

affirmative defense or a breach of contract counterclaim. The Club also argues that the deed

provisions and extrinsic evidence estop the County from attempting to terminate the Club' s

nonconforming use or denying that the Club' s then -existing facilities and operations were not in
violation of the Code or a public nuisance.


          The trial court ruled that the deed did not prevent or estop the County from challenging

the Club' s unlawful uses of its property. We agree with the trial court.

          1.         Standard of Review


          Interpretation of a deed is a mixed question of fact and law. Affiliated FM Ins. Co. v.

LTK     Consulting Servs.,     Inc., 170 Wash. 2d 442, 459          n. 7,   243 P.3d 521 ( 2010). Our goal is to


discover and give effect to the parties' intent as expressed in the deed. Harris v. Ski Park Farms,

Inc., 120 Wash. 2d 727, 745, 844 P.2d 1006 ( 1993).                    The parties' intent is a question of fact and the


legal   consequence of       that intent   is   a question of   law. Affiliated FM Ins., 170 Wash. 2d at 459 n.7.


We defer to the trial court' s factual findings if they are supported by substantial evidence and

review questions of law and conclusions of law de novo. Newport Yacht Basin Ass 'n of Condo.

Owners         v.   Supreme Nw. Inc., 168 Wn.       App.   56, 64, 277 P.3d 18 ( 2012); Casterline, 168 Wn.


App. at 381.




                                                                32
Consol. Nos. 43076 -2 -I1 / 43243 -9 -II



          2.      Accord and Satisfaction Defense /Breach of Contract Counterclaim

          The Club argues that the trial court erred in failing to interpret the deed as incorporating a

covenant by the County to allow the Club to continue the shooting range as it then existed,

enforceable under contract law, or as a settlement of potential land use disputes under principles

of accord and satisfaction.9 The Club relies on ( 1) deed clauses providing for improvement and

expansion       of the shooting   range, (   2) a claimed implied duty to allow the Club to perform the

deed'   s public access clause, (    3) a claimed implied duty not to frustrate the purpose of the deed —

for the Club to continue operating the shooting range, and (4) extrinsic evidence that allegedly

confirms the Club' s interpretation of the parties' intent. We disagree with the Club.

                    a.    Improvement and Expansion Clauses


          The deed addresses improvement and expansion of the shooting range. The Club refers to

the " improvement        clause,"   which provides:




           The Club]    shall confine its active shooting range facilities on the property
           consistent with its historical use of approximately eight (8) acres of active shooting
           ranges with the balance of the property serving as safety and noise buffer zones;
           provided that [ the Club] may upgrade or improve the property and/ or facilities
           within   the historical approximately eight ( 8)      acres in a manner consistent with

               modernizing" the facilities consistent with management practices for a modern
           shooting range.


CP   at   4088. The deed     also contains an " expansion clause," which states    that "[ the   Club] may

also apply to Kitsap County for expansion beyond the historical eight ( 8) acres, for `supporting'

facilities for the shooting ranges or additional recreational or shooting facilities, provided that



9 The Club also argues that the deed guaranteed its right to continue operating as a
nonconforming shooting range as it existed at the time of the deed. Because we hold below that
the Club' s unlawful property use does not terminate its nonconforming use status, we need not
address this issue.


                                                           33
Consol. Nos. 43076 -2 -II / 43243 -9 -II




said expansion is consistent with public safety, and conforms with the terms and conditions [ in

this deed] ...    and the rules and regulations of Kitsap County for development of private land."

CPat4088.


         The Club argues that the juxtaposition of the improvement clause and the expansion

clause ( which requires an application and compliance with rules and regulations) means that


improvements within the historical eight acres are allowed uses and do not need to comply with

county development regulations. We disagree.

         First, the improvement clause makes no reference to the Club' s existing use, except to

limit the Club' s use to eight acres. Specifically, the clause says nothing about the lawfulness of

the Club' s existing use, the County' s position regarding that use, or the settlement of any

potential land use disputes.


         Second, the language regarding improvements refers only to .future modernization. The

clause does not ratify unpermitted development activities that occurred in the past. Even if the

two clauses could be interpreted as waiving any Code requirements for future work, the deed by

its clear language does not apply to past work. And most of the development work the trial court

referenced in its decision took place before the deed' s execution.

         Third, the deed states that the conveyance of land is made subject to certain covenants


and conditions, "     the benefits of which shall inure to the benefit of the public and the burdens of

which shall      bind the [ Club]."   CP at 4087. The improvement clause is one such restrictive


covenant: it restricts the Club' s property use to its active shooting range facilities consistent with

its eight acres of historical use and then makes an exception for certain improvements within the


eight acres and further expansion by application. It would be unreasonable to view a restrictive


                                                      34
Consol. Nos. 43076 -2 -II / 43243 -9 -II



covenant in the deed as an affirmative ratification of past development and a waiver of future

development permitting violations. Accordingly, we reject the Chub ' s argument that the

improvement and expansion clauses preclude the County from challenging the Club' s shooting

range activities.



                b.      Public Access Clause


        The deed provides that access by the public to the Club' s property must be offered at

reasonable prices and on a nondiscriminatory basis. The Club argues that the trial court erred in

 failing to give effect to the County' s implied duty to allow the Club to perform the public

access provision     in the [ d] eed."   Br.   of   Appellant   at   43.   The Club states that it was depending on

the County' s approval of its then -existing facilities and operations when it agreed to provide

public access. The Club also claims that the County' s attempt to shut down the shooting range

would prevent the Club from performing its side of the contract. We disagree.

        The language in the public access clause does not restrict the County from enforcing

zoning regulations or seeking to abate nuisance conditions on the conveyed property. And the

Club has cited no authority for the proposition that its agreement to provide public access

somehow prevents the County from taking actions that would limit Club activities. Accordingly,

we reject the Club' s argument that the public access clause precludes the County from

challenging the Club' s shooting range activities. 10




10 Because we hold below that terminating the Club' s nonconforming use is not an appropriate
remedy for the Club' s unlawful activities, we need not address whether the public access clause
would prevent the County from shutting down the Club.


                                                            35
Consol. Nos. 43076 -2 -I1 / 43243 -9 -11



                   c.     Implied Duty Regarding Frustration of Purpose

        The Club contends that the trial court erred in " failing to give effect to the County' s

implied duty not to frustrate the [ d] eed' s purpose of allowing the Club to continue operating its
                               range as   it   existed within   the historical   eight acres of active use."   Br. of
nonconforming shooting


Appellant   at   45.    The Club argues that the deed expressed the understanding that the Club was

purchasing the property for that purpose and that as the grantor /seller, the County implied that

what was sold was suitable for that purpose and bore the risk if it was not. We disagree.

        Under the Code, the Club did have the right to continue its nonconforming use. KCC

17. 460.020. But the County' s lawsuit alleged that the Club had expanded outside its

nonconforming use right, developed the land without proper permits, and operated the range in a

manner that constituted a nuisance. Those alleged conditions are all within the Club' s control.


The County' s sale of the land even for the purpose of facilitating the Club' s continued existence

does not prevent the County from insisting that it be operated in a manner consistent with the

law. We reject the Club' s argument.


                   d.     Extrinsic Evidence


        The Club argues that extrinsic evidence demonstrated that the County intended to resolve

all land use issues at the Club' s property by the terms of the deed. The Club claims that ( 1) the

County' s statements in conjunction with the deed were an expression of its intent to approve and

ratify any potentially actionable existing conditions on the property, and ( 2) the County' s

knowledge of potential issues involving the Club shows that the County intended to settle or

waive those issues with the deed. We hold that the record supports the trial court' s factual

findings.




                                                          36
Consol. Nos. 43076 -2 -II / 43243- 9- 11




          The Club relies on four pieces of extrinsic evidence. First, the minutes and recordings of


the Board' s meeting include statements by a county official and two county commissioners in

support of the land sale so that its existing use as a shooting range may continue. Second, a

Board resolution supported the Club' s continued shooting range operation and stated that it is " in

the best economic interest of the County to provide that [ the Club] continue to operate with full

control over   the property     on which   it is located."       CP at 858. Third, a letter from one of the


county commissioners entered into the public record stated that the Board earlier had assured a

state   agency ( that   was   considering providing      grant    funds to the Club), that the "[ Club] and its


improvements      were not at odds with      the   County'   s    long -term   interest in the property."   CP at


3793.    Fourth, the evidence shows that at the time the deed was executed the County was aware

of possible existing permitting violations, unlawful expansion, and complaints from neighbors

about the Club.


          However, the trial court' s findings show that it considered this evidence and concluded

that the evidence did not support the Club' s arguments. The Club argues that the trial court


erroneously found that "[       t] he only evidence produced at trial to discern the County' s intent at the

time of the 2009 Bargain         and   Sale Deed   was   the deed itself,"     CP 4058, because the Club


produced substantial evidence bearing on the County' s intent and the trial court failed to consider

it. But we interpret the court' s factual finding to mean that the trial court considered the deed as

the only credible evidence of the County' s intent. The finding cannot be read to mean that the

deed was the only evidence produced because it is clear that the trial court did consider other

evidence bearing on the parties' intent.




                                                             37
Consol. Nos. 43076 -2 -1I / 43243 -9 -II



            After considering the extrinsic evidence, the trial court found that ( 1) the Board' s minutes

and recordings do not reveal an intent to settle disputed claims or land use decisions or land use

status at the property, and ( 2) the parties did not negotiate for the resolution of potential civil

violations of the Code at the property or to resolve the property' s land use status. 11 The trial

court also made an unchallenged factual finding that the deed does not identify or address any

then -existing disputes between the Club and County. The Club disagrees with these findings, but
the weight given to certain evidence is within the trial court' s discretion.

            In essence, the Club is asking us to substitute our view of the evidence for the trial court' s

findings. That is not our role.


             W] here a trial court finds that evidence is insufficient to persuade it that something
            occurred, an appellate court is simply not permitted to reweigh the evidence and
            come to a contrary finding. It invades the province of the trial court for an appellate
            court to find compelling that which the trial court found unpersuasive. Yet, that is
            what appellant wants   this   court   to   do.   There was conflicting evidence in this case.
            The trial judge weighed that conflicting evidence and chose which of it to believe.
            That is the end of the story.

Bale   v.   Allison, 173 Wn.   App.   435, 458, 294 P.3d 789 ( 2013) (       quoting Quinn v. Cherry Lane

Auto Plaza, Inc., 153 Wn.       App.   710, 717, 225 P.3d 266 ( 2009)) (       emphasis omitted).




Accordingly, we reject the Club' s argument that extrinsic evidence supports its interpretation of

the deed language.




11 The County argues that these findings of fact should be treated as verities because the Club did
not assign error to them in its initial brief and fails to assign error to the trial court' s failure to
adopt any of its proposed findings. RAP 10. 3( g), 10. 4. However, the County acknowledges and

responds to the findings of fact that the Club disputes in the body of its brief —     findings 23, 35,
26,   and    57. Although the Club     violated. RAP         10. 3( g), we exercise our discretion to waive the

Club' s failure to strictly comply with the procedural rules. See In re Disciplinary Proceedings
Against Conteh, 175 Wash. 2d 134, 144, 284 P.3d 724 ( 2012).




                                                              38
Consol. Nos. 43076 -2 -II / 43243 -9 -II



        3.     Estoppel Defense


        The Club assigns error to the trial court' s denial of its equitable estoppel defense.

Apparently the Club contends that the County is estopped from asserting all of its claims. We

need not decide whether the County should be estopped from seeking termination of the Club' s

nonconforming use because we hold below that termination is not an appropriate remedy for the

Club' s allegedly prohibited activities. But we disagree that estoppel applies to the County' s

other claims.




        Equitable estoppel against a governmental entity requires a party to prove five elements

by clear and convincing evidence:

         1) a statement, admission, or act by the party to be estopped, which is inconsistent
        with  its later claims; ( 2) the asserting party acted in reliance upon the statement or
        action; (    3) injury would result to the asserting party if the other party were allowed
        to   repudiate   its   prior statement or action; (   4) estoppel is ` necessary to prevent a
        manifest      injustice'; and ( 5) estoppel will not impair governmental functions.


Silverstreak, Inc. v.    Dep' t of Labor &   Indus., 159 Wash. 2d 868, 887, 154 P.3d 891 ( 2007) ( quoting


Kramarevcky     v.   Dep' t of Soc. &   Health Servs., 122 Wash. 2d 738, 743, 863 P.2d 535 ( 1993)).


Whether equitable relief is appropriate is a question of law. Niemann v. Vaughn Cmty. Church,

154 Wash. 2d 365, 374, 113 P.3d 463 ( 2005).


        The Club' s estoppel defense is not viable because the County' s enforcement of its Code

and nuisance law is not inconsistent with its earlier position. The County' s general support for

the shooting range' s continued existence is not inconsistent with its current insistence that the

range conform to development permitting requirements and operate in a manner not constituting

a nuisance. Moreover, the County' s enforcement of its zoning code and nuisance law is a

government function. See City ofMercer Island v. Steinmann, 9 Wash. App. 479, 482, 513 P.2d
39
Consol. Nos. 43076 -2 -II / 43243 -9 -II



80 ( 1973).    If the County was estopped from enforcing those laws, it would certainly impair

governmental functions. Finally, estoppel is not required to prevent manifest injustice here,

especially because the Club' s allegation of the County' s inconsistency is tenuous.

         The Club has failed to prove the essential elements of estoppel. We hold that the trial


court did not err in rejecting the Club' s estoppel defense.

                                REMEDY FOR THE CLUB' S UNLAWFUL USE


A.       TERMINATION OF NONCONFORMING USE


         The Club argues that the trial court erred in concluding that an unlawful expansion of the

Club' s nonconforming use, unpermitted development activities, and public nuisance activities

terminated the Club' s legal nonconforming use of the property as a shooting range. As a result,

the Club argues that the trial court erred in issuing a permanent injunction shutting down the

shooting range until the Club obtains a conditional use permit. We agree, and hold that the

termination of the Club' s nonconforming use is not the appropriate remedy for its unlawful uses.

          1.     Standard of Review


         Injunctive relief is an equitable remedy, and we review a trial court' s decision to grant an

injunction and the terms of that injunction for an abuse of discretion. Early Dawn Estates, 173
Wash. App. at 789. However, whether termination of a property' s nonconforming use is an

appropriate remedy for unlawful uses of that property is a question of law, which we review de

novo. See King County DDES , 177 Wn.2d at 643 ( reiterating that legal questions " are reviewed

de   novo. ").   If termination of the nonconforming use is an appropriate remedy as a matter of law,

we apply the abuse of discretion standard in reviewing the trial court' s decision to select that

remedy.




                                                    40
Consol. Nos. 43076 -2 -II / 43243 -9 -II




          2.   Kitsap County Code

          The KCC chapter on nonconforming uses, KCC 17. 460. 010, allows nonconforming uses

to continue until they are removed or discontinued. KCC 17. 460.020 further states that a

nonconforming      use   may be   continued as   long   as   it is "   otherwise   lawful." The County argues that


this ordinance allows termination of the Club' s operation as a shooting range because the Club' s

unlawful expansion, permitting violations, and /or nuisance prevents the nonconforming use from

being " otherwise    lawful."   We disagree with the County' s interpretation of the Code.

           First, based on the plain language of the Code it is the nonconforming use that must

remain lawful. KCC 17. 460. 020. A "use" of land means " the nature of occupancy, type of

activity   or character and   form   of   improvements to         which   land is devoted." KCC 17. 110. 730.


The Club' s use of the property is as a shooting range. Therefore, the question under KCC

17. 460.020 is whether a shooting range is a lawful use of the Club' s property (other than the fact

it does   not conform    to zoning   regulations),   not whether specific activities at the range are


unlawful. For instance, termination of the Club' s nonconforming use may be an appropriate

remedy under KCC 17. 460. 020 if that use would not be allowed to continue under any

circumstances, such as if the County or the State passed a law prohibiting all shooting ranges.

But here the use of the Club' s property as a shooting range remains lawful, and therefore any

unlawful expansion of use, permitting violations, or nuisance activities cannot trigger

termination of the otherwise lawful nonconforming use.

           Second, the penalty and enforcement provisions of the Code do not support a termination

remedy. KCC 17. 530. 020, which is a section entitled " penalties" in the enforcement chapter of

the zoning title, provides that violation of any provision of the zoning title constitutes a civil



                                                             41
Consol. Nos. 43076 -2 -II / 43243 -9 -II




infraction and that the County may seek civil penalties. There is no mention of forced

termination of an existing nonconforming use based on a Code violation. And the Code

expressly provides for a less drastic remedy. KCC 17. 530. 050, which also is within the

enforcement chapter, provides that " the director may accept a written assurance of

discontinuance of any act in violation of this title from any person who has engaged in such act."

In support of this position, we note that the County' s chief building official Jeffrey Rowe

testified that the Code allows a landowner to get back into conformity by retracing a prohibited

expansion, enlargement, or change of use.



          Specifically regarding nuisance, KCC 17. 530. 030 provides that any person may bring an

action to abate a nuisance. But there is no authority supporting a proposition that an activity on

property that constitutes a nuisance operates to terminate that property' s nonconforming use

status.




          Third, the County' s interpretation allowing any expansion of use, permitting violation, or

nuisance activity to terminate a nonconforming use would eviscerate the value and protection

provided by a legal nonconforming use. Nonconforming use status would have little value if an

expansion of that use would prevent the owner from continuing the lawful use in place before the

expansion. And this would be contrary to the Code' s stated purpose in KCC 17.460. 010: to

permit nonconforming uses to continue.

          We hold that the Code does not provide for a termination remedy for Code violations or

unlawful expansion of nonconforming uses.




                                                   42
Consol. Nos. 43076 -2 -II / 43243 -9 -1I




         2.    Common Law


         The common law also does not support the trial court' s remedy. We have found no

Washington case holding that an unlawful expansion of a nonconforming use, permitting

violations, or nuisance activities terminates a nonconforming use. Further, no Washington case

has even suggested such a remedy. In Keller, the plaintiffs challenged as unlawful the

enlargement of a chlorine manufacturing facility that was a nonconforming use. 92 Wash. 2d at

728 -29. Although the Supreme Court did not specifically address the remedy for an unlawful

expansion, it gave no indication that the entire facility could be shut down if the enlargement

constituted an unlawful expansion.



          Courts in other jurisdictions have concluded that in the absence of statutory authority, an

unlawful expansion of a nonconforming use does not operate to terminate that use. Dierberg v.

Bd. of Zoning Adjustment of St. Charles     County, 869 S.W.2d 865, 870 ( Mo.   App.   1994); Garcia


v.   Holze, 94 A.D.2d 759, 462 N.Y.S.2d 700, 703 ( 1983).   Instead, the remedy is to discontinue

the activities that exceed the lawful nonconforming use. See Dierberg, 869 S.W.2d at 870.

          Similarly, no Washington court has held that permitting violations associated with a

nonconforming use terminates that use. In Rhod -A- Zalea, the Supreme Court held that the owner

of a peat mine operated as a nonconforming use had violated permitting requirements for grading

activities. 136 Wash. 2d at 19 -20. Again the court did not specifically address the remedy for this

violation, but did not even suggest that the failure to obtain required permits would allow


termination of the mining operation.

          And no Washington court has held that nuisance activities associated with a


nonconforming use terminate that use. Historically, public nuisances were prosecuted only



                                                   43
Consol. Nos. 43076 -2 -II / 43243 -9 -II



criminally ( fine   or   jail time), but in more modern times legislators have enacted measures


emphasizing      abatement of    the   nuisance over   assessing   criminal penalties.   8 THOMPSON ON REAL


PROPERTY, SECOND THOMAS EDITION § 73. 08( d),               at   479 -80 ( David A. Thomas   ed.   2013).   See


also   RCW 7. 48. 200 ( providing that "[      t]he remedies against a public nuisance are: Indictment or

information, a civil action, or abatement ").


            3.   Appropriate Remedy

            We hold that termination of the Club' s nonconforming use status is not the proper

remedy even though the Club did expand its use, engage in unpermitted development activities,

and engage in activities that constitute a nuisance. Neither the Code nor Washington authority

supports this remedy, and such a remedy would impermissibly interfere with legal

nonconforming uses.


            In order to implement its conclusion that the Club' s nonconforming use had terminated,

the trial court issued an injunction enjoining the Club from operating a shooting range on its

property until it obtained a conditional use permit for a private recreational facility or some other
authorized use. We vacate this injunction because it is based on an incorrect conclusion that the


nonconforming use was terminated.

            The appropriate remedy for the Club' s expansion of its nonconforming use must reflect

the fact that    some change     in   use — "intensification"   —is   allowed and only " expansion" is

unlawful. For the permitting violations, the Code provides the appropriate remedies for the

Club'   s   permitting   violations.   See KCC 12. 32. 010, . 040, . 050; KCC 19. 100. 165. We address the


appropriate remedy for public nuisance in the section below.




                                                          44
Consol. Nos. 43076 -2 -II / 43243 -9 -II



        We remand to the trial court to determine the appropriate remedies for the Club' s


expansion of its nonconforming use and the Club' s permitting violations.

B.      REMEDY FOR PUBLIC NUISANCE


        The trial court issued a second permanent injunction designed to abate the public


nuisance conditions at the Club' s property, which prohibited the use of fully automatic firearms,

rifles of greater than nominal .30 caliber, exploding targets and cannons, and use of the property

as an outdoor shooting range before 9: 00 AM or after 7: 00 PM. The Club argues that the court

erred in entering the injunction because the activities enjoined do not necessarily constitute a

nuisance, and therefore the injunction represents the trial court' s arbitrary opinions regarding


how a shooting range should be operated. We disagree.

        The trial court had the legal authority to enter an injunction designed to abate a public

nuisance under both RCW 7.48. 200 and KCC 17. 530. 030. Therefore, the only issue is whether

the terms of the injunction were appropriate. Injunctive relief is an equitable remedy, and we

review a trial court' s decision to grant an injunction and the terms of that injunction for an abuse

of discretion. Early Dawn Estates, 173 Wash. App. at 789. An abuse of discretion occurs when

the trial court' s decision is manifestly unreasonable or is exercised on untenable grounds or for

untenable reasons.   Recreational    Equip., 165 Wash. App. at 559. We will not reweigh the trial

court' s equitable considerations.   Recreational   Equip., 165 Wash. App. at 565.

Here, the trial court' s findings are supported by substantial evidence and those findings support

its discretionary determination that it should grant equitable relief. Therefore, we hold that the

trial court did not abuse its discretion in issuing this injunction as a remedy for the Club' s




                                                    45
Consol. Nos. 43076 -2 -II / 43243 -9 -II




nuisance activities. The limitation of the activities is reasonably related to the noise -related

nuisance and possibly to the safety -related nuisance.

        The trial court also issued a warrant of abatement, with terms to be determined at a later


hearing. The Club argues that this warrant of abatement was issued in error because it fails to set

forth the conditions of abatement. However, the trial court had statutory authority to issue the

warrant of abatement, and under the circumstances it was not inappropriate to defer entry of

specific details.


                                         ISSUES RAISED ONLY BYAMICUS BRIEFS


        Two amicus briefs raise additional arguments against terminating the Club' s

nonconforming use right. The Kitsap County Alliance of Property Owners argues that

substantive due process rights prevents the Code from being interpreted to terminate the Club' s

nonconforming use right. And the National Rifle Association argues that such a remedy violates

the Second Amendment. Neither of these issues was raised at the trial court or in the parties'

appellate briefs.


            We do not need to consider the arguments raised solely by amici. See, e. g., State v.

Hirschfelder, 170 Wash. 2d 536, 552, 242 P.3d 876 ( 2010) ( courts " need not address issues raised


only   by   amici ");   State   v.   Jorden, 160 Wash. 2d 121, 128       n. 5,   156 P.3d 893 ( 2007) ( court is " not


bound to      consider argument raised        only   by   amici ").   Moreover, because we hold that termination


of the Club' s nonconforming right was error, there is no need to consider these constitutional

arguments. We refrain from deciding constitutional issues if the case can be decided on non-

constitutional grounds. Isla Verde Int' l. Holdings, Inc. ,v. City of Camas, 146 Wash. 2d 740, 752,

49 P.3d 867 ( 2002).



                                                              46
Consol. Nos. 43076 -2 -II / 43243 -9 -II



                                             CONCLUSION


          We affirm the trial court' s rulings that ( 1) the Club' s commercial use of the property and

dramatically increased noise levels constitute an impermissible expansion of its nonconforming

use; (   2) the Club' s development work unlawfully violated various County land use permitting

requirements; and ( 3) the excessive noise, unsafe conditions, and unpermitted development work


constituted a public nuisance. We reverse the trial court' s ruling that increased hours of

operation constitute an expansion of its nonconforming use.

          Regarding the remedy for the Club' s unlawful activities, we reverse the trial court' s

ruling that termination of the Club' s nonconforming use status as a shooting range is a proper

remedy. We vacate the trial court' s injunction enjoining the property' s use as a shooting range.

But we affirm the trial court' s injunction limiting certain activities at the Club in order to abate

the Club' s nuisance activities. We remand for the trial court to determine the appropriate remedy

for the Club' s expansion of its nonconforming use and permitting violations.




 We concur:




                                                    47